TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00524-CV



                                    Johnny Lee Vela, Appellant

                                                   v.

       The Attorney General for the State of Texas and Amanda Huckaby, Appellees


   FROM THE DISTRICT COURT OF BASTROP COUNTY, 423RD JUDICIAL DISTRICT
   NO. 4232510, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

                Appellant Johnny Lee Vela has filed a motion to abate this appeal while Vela pursues

a bill of review proceeding in the trial court. The Attorney General for the State of Texas has agreed

to Vela’s request to abate the appeal for that purpose. Vela has been unable to confer with appellee

Amanda Huckaby regarding the requested abatement. The motion is granted and the appeal is

abated. The parties shall submit either a joint status report concerning the status of the bill of review

proceeding in the trial court or a motion to dismiss this appeal on or before December 15, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin

Abated

Filed: September 19, 2014